Exhibit 10.1 AMENDMENT NO. 1 TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY AGREEMENT This Amendment No. 1 to Amended and Restated Warehousing Credit and Security Agreement (this “Amendment”), is dated as of May 29, 2009, by and among Centerline Mortgage Capital Inc., a Delaware corporation (“CMC”), Centerline Mortgage Partners Inc., a Delaware corporation (“CMP,” and, collectively with CMC, the “Borrowers”), the lenders from time to time party to the Credit Agreement (as defined below) and Bank of America, N.A., as agent for the Lenders (in such capacity, the “Agent”). R E C I T A L S A.The Agent, the Lenders, and the Borrowers are parties to that certain Amended and Restated Warehousing Credit and Security Agreement, dated as of May 30, 2008 (as amended and/or restated from time to time, the “Credit Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the same meanings herein as ascribed to them in the Credit Agreement. B.Pursuant to the terms of that certain Assignment and Acceptance, dated as of the date hereof, between SunTrust Bank (“SunTrust”) and Bank of America, N.A. (“BofA”), SunTrust irrevocably sold and assigned to BofA, and BofA irrevocably purchased and assumed from SunTrust, 100% of SunTrust’s Commitment under the Credit Agreement and 100% of the aggregate principal balance of all Obligations owed to SunTrust under the Credit Agreement as of the date hereof (the “Assignment”). C.The Borrowers have requested that the Agent and the Lenders extend the stated Maturity Date of the Credit Agreement until June 30, 2009 and make certain other amendments to the Credit Agreement as herein described; and D.In response to such request, the Agent and the Lenders have agreed to amend the Credit Agreement solely upon the terms and conditions set forth herein. NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged by the Agent, the Lenders, and the Borrowers, the parties hereto agree as follows: Section 1.Extension of Maturity Date.The definition of “Maturity Date” set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the following: “ ‘Maturity Date’ means the earlier of June 30, 2009 or the date upon which the whole of the Commitments are terminated or the Loan is accelerated in accordance with the applicable provisions of this Agreement.” Section 2.Reduction of Commitment.In connection with the Assignment, the parties hereby agree that the total Commitment under the Credit Agreement shall hereby be reduced to $100,000,000.In furtherance of the foregoing, the Credit Agreement is hereby amended as follows: (a)Amendment to Commitment.The definition of “Commitment” set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the following: “ ‘Commitment’ means the commitment of the Lenders to make Advances hereunder in an aggregate principal amount at any time outstanding that shall not exceed an amount equal to ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000), subject to any increases or decreases of such amount pursuant to the terms of this Agreement; provided, however, that no Lender’s portion of such Advances may ever exceed its Commitment Amount.” (b)Amendment to Schedule 1.To reflect the Assignment and the reduction of the Commitment hereunder, Schedule 1 to the Credit Agreement is hereby amended by deleting it in its entirety and replacing in its stead the revised Schedule 1 attached to this Amendment. Section 3.Amendments to Credit Agreement.In accordance with Section 11.4 of the Credit Agreement, the Agent and the Lenders hereby agree that the Credit Agreement is amended as follows: (a)Amendment to Applicable Rate.The definition of “Applicable Rate” set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the following: “ ‘Applicable Rate’ means, for any day, either (a) the Daily Floating LIBOR Rate for such day, plus two and three-quarters percent (2.75%), or (b) if the Daily Floating LIBOR Rate is unavailable (as described in the definition thereof), then the Prime Rate for such day plus two and three-quarters percent (2.75%).” (b)Amendment to definition of FHA Construction Mortgage Loan.The definition of “FHA Construction Mortgage Loan” set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the following: “ ‘FHA Construction Mortgage Loan’ means a FHA fully insured Mortgage Loan for the construction or rehabilitation of either (a) a Multifamily Property or other Mortgaged Property, or (b) as described in Section 232 of the National Housing Act (12 U.S.C. 1715w), a nursing home, intermediate care facility, board and care home, or assisted-living facility, in either case, originated in compliance with FHA requirements applicable to such Mortgage Loan.” (c)Amendment to definition of Investor.The definition of “Investor” set forth in Section 1.1 of the Credit Agreement is hereby amended by deleting it in its entirety and replacing it with the following: “ ‘Investor’ means Fannie Mae, Freddie Mac, or any of the entities listed on Exhibit G attached hereto, which list may be amended from time to time by the Agent to reflect the elimination or addition of certain approved Investors.Absent manifest error, the Agent’s records indentifying these Investors and reflecting those Investors which have, from time to time, been removed from, or added to, Exhibit G shall be conclusive.The Agent may from time to time, and, at the reasonably request of the Borrower, shall, create an updated Exhibit G reflecting the then current Investors and furnish such updated list to the Borrowers at the address provided in Section 9 of the
